Citation Nr: 1141360	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-11 159A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office
 in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1984. She also served with the United States Army Reserves for a verified period of active duty for training (ACDUTRA) from September 14, 1992 to September 26, 1992, and for unverified periods of ACDUTRA and inactive duty for training (INACDUTRA) until July 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO) (Lincoln RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the previously-denied claims of entitlement to service connection for right hip and lumbar spine disorders.  The claims file now is under the jurisdiction of the St. Louis, Missouri RO (St. Louis RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the Lincoln RO in June 2009, and at a Travel Board hearing held before the undersigned Acting Veterans Law Judge at the St. Louis RO in March 2010. A copy of each transcript is of record.  

In a January 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claims on appeal and remanded them for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to a right hip disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

When resolving all reasonable doubt in the Veteran's favor, a right hip disorder is attributable to an injury incurred during active duty.    


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a right hip disorder have been met. 38 U.S.C.A. § 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Given the fully favorable decision granting service connection for a right hip disorder, the Board finds that further discussion of VA's notice and development duties is not warranted.  




II. Analysis

Throughout the pendency of the appeal, the Veteran has asserted that service connection is warranted for a right hip disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

In addition, certain chronic diseases, such as arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects complaints of, and treatment for, right hip pain. On a June 1983 entrance examination report, no relevant abnormalities were noted. In February 1984, the Veteran complained of right hip pain for the past three weeks with no known injury. The pain was reported as a gradual onset during basic training, an accompanying x-ray report was normal, and an impression of a rule out (R/O) hip strain was made. A subsequent February 1984 record reflected a normal bone scan of the right hip and there was full range of hip motion, tenderness at the hip flexor and the greater trochanter, and increased pain with active hip motion. An assessment of a right hip flexor/abductor strain was made. In March 1984, the right hip was noted to be improved, even so a physical profile was issued due to hip pain. Upon separation from active duty, the Veteran indicated in a March 1984 Statement of Option that she did not desire a separation examination.

Since separation from active duty, the evidence of record includes private treatment records that document the Veteran's continuing complaints of, and treatment for, a right hip disorder. In January 1995, she gave a history of right hip pain for the past 10 years and was diagnosed with right hip arthralgia. In June 1995, the Veteran reported falling off a wall 11 years ago and complained of hip tenderness with some swelling, and the accompanying pelvic x-ray report showed moderate degenerative changes in both hip joints. Then in July 1995, a private physician reported that the Veteran's right hip pain with range of motion was due to moderate degenerative joint disease/osteoarthritis and opined that such a disorder was "rather unusual at [the Veteran's] young age and would be compatible with [a history] of personal injury."

More recently, in a May 2008 statement, Dr. N. S., her private treating chiropractor, opined that it was at least as likely as not that a fall from a wall, when the Veteran was in the military and injured her right low back and right hip, had caused her current disorder. Then, in a September 2009 statement, Dr. N. S. restated his opinion after noting that he had reviewed the Veteran's service treatment records. Thereafter, in a March 2010 statement, Dr. P. H., another private chiropractor, opined that the Veteran's ongoing bilateral hip disorders were at least as likely as not related to the same conditions she was treated for while on active duty. The Board notes that neither chiropractor, Dr. N. S. or Dr. P. H., diagnosed the Veteran with a right hip disorder.

The Veteran also underwent two VA examinations in connection with the claim on appeal. During a June 1998 VA examination, she reported that she injured her right hip after falling approximately six feet off a wall onto the ground and onto her rifle during service. She indicated that she had experienced intermittent right hip pain for the past 14 years and had been placed on physical profiles as a result. 

Following examination and review of the claims file, the June 1998 VA examiner noted that the Veteran exhibited marked grimacing in apparent pain while attempting to elicit hip range of motion and upon palpation, and x-ray results revealed no significant degenerative disease. He diagnosed the Veteran with right hip pain of unknown etiology and opined that it did not appear that the present hip pain would be associated with the treatment received during service for the right hip. The examiner explained that the sprain or hip flexor reported in service could be considered a transient disorder and that "the negative x-ray and bone scan reports would indicate that no significant traumatic incident occurred that would account for the current level of discomfort that would reasonably be associated with an injury that reportedly occurred in the service."

Pursuant to the Board's January 2011 remand, the Veteran underwent another VA examination in July 2011. She reported that during basic training when climbing, she fell off a wall and landed on the right side of her hip onto the butt of a rifle and experienced immediate pain. The next day, the Veteran was treated at a hospital and, after x-ray reports and imaging studies were completed, she was given crutches and told "this is something [she'll] have to live with for the rest of [her] life." The Veteran noted that she has repeatedly been told the same by multiple examiners and that she continues to experience pain, which will shoot to her knee while sitting, as well as weakness in her right hip due to her inability to exercise for years. 

The Veteran also claimed she was put on a permanent profile of no running and walk at own pace, and never had to do any physical training during the remainder of time left of her Reserve service. She reported treatment by a chiropractor for her right hip over the past 10 years and episodes where she could not get out of bed in the morning during the past year, adding that she has used a cane in her right hand for 20 years. Additionally, the Veteran recounted being hit from the rear in a motor vehicle accident in April 1986 while not on active duty. As a result, she developed shoulder and neck pain, for which she was treated by a chiropractor for four weeks.  She had no recollection of any increased pain in her right hip as a result of that accident.  

Following the examination and review of the claims file, the VA examiner noted the Veteran grimaced with pain upon movement and that range of motion testing for the right hip was unobtainable due to the Veteran's refusal. The Veteran was diagnosed with a right hip strain, and the examiner opined that the strain would be related to the rendered diagnosis, assuming the Veteran did have a fall. He explained that the only specific diagnosis with regard to the Veteran's right hip documented in her service treatment records is the entry for a muscle strain of the right hip and that the onset of her symptoms did occur during active duty during basic training.

Also of record is the Veteran's testimony with regard to the claim on appeal at the June 2009 DRO hearing and March 2010 Board hearing, which the Board finds is consistent with her reported history at the VA examinations. Furthermore, the Veteran's son indicated in a September 2009 personal statement that his mother suffered from hip pain for as long as he could remember. The Veteran told him that she injured her hip by falling during basic training and he observed the Veteran's pain worsen with age. 

After a review of the evidentiary record and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a right hip disorder. 

The Veteran is competent to give evidence about observable symptoms, such as reporting that she still has pain in her right hip. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition"). On the other hand, she is not competent to opine that the pain in her right hip was incurred as a result of the in-service injury, as such requires a medical opinion or objective medical evidence.

The Board finds credible the Veteran's report that she fell from a wall during basic training and landed on her rifle as it is consistent with the circumstances of her active service and supported by service treatment records, showing treatment for and diagnosis of right hip strain. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). Thus, the Board concedes that it is likely such an incident occurred during active duty.  

The Board acknowledges the conflicting evidence of record with regard to a link between the Veteran's right hip disorder and the conceded in-service injury. The June 1998 VA examiner gave a negative nexus opinion, while the July 2011 VA examiner provided a positive nexus opinion. The July 1998 examiner opined that the Veteran's current right hip pain did not appear to be associated with the treatment she received for her right hip during service; and the July 2011 examiner rendered a positive nexus between the between the Veteran's current right hip strain and the conceded in-service injury. Moreover, the evidence of record is void of any intercurrent event or injury to the Veteran's right hip.

While the Board acknowledges that Drs. N. S. and P. H. opined that it is at least as likely as not that the Veteran's right hip disorder was caused by her fall during active service; however, neither a right hip diagnosis was given nor a rationale for their opinions. As a result, the Board finds that they have little, if any, probative value when compared with the nexus opinions rendered in the VA examiners. 

Based on the aforementioned positive and negative opinions of record, the Board finds that the evidence is in equipoise. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right hip disorder is warranted.


ORDER

Entitlement to service connection for a right hip disorder is granted.


REMAND

Regrettably, the Board finds that additional development is warranted with regard to the remaining issue on appeal. 

Throughout the majority of the appeal period, the Veteran asserted that service connection was warranted for a lumbar spine disorder due to her fall off a wall during basic training. However, most recently, she indicated, in response to a September 2011 supplemental statement of the case (SSOC), that her lumbar spine disorder is secondary to her right hip disorder. 

Under 38 C.F.R. § 3.310, service connection also may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Review of the Veteran's service treatment records reflects that the Veteran was diagnosed with an acute lumbar strain and confined to quarters for a total for four days not incurred in the line of duty in August 1989. 

Additional records since separation from active service reveal complaints of, and treatment for, a lumbar spine disorder. In an April 2008 statement, Dr. N. S. reported that he has treated the Veteran since August 2002, and has diagnosed her with lumbar nerve root compression/strain in the L4 and L5 sacroiliac regions, which has been confirmed by x-ray results. In May 2008, Dr. N. S. opined that it was as likely as not that the Veteran's lumbar spine disability was caused by her fall from a wall during military service. Moreover, after a review of the Veteran's service treatment records, VA examination reports, and rating decisions, in a March 2010 statement, Dr. P. H. opined that the Veteran's ongoing lumbar spine disability was at least as likely as not related to the same disorder she was treated for while on active duty. 

The July 2011 VA examiner also examined the Veteran's lumbar spine and noted her complaint of intense pain and objective findings of fatigability, weakness, and lack of endurance upon motion. X-ray results were negative and showed no osteoarthritic changes in the spine. The examiner diagnosed the Veteran with lumbar spine strain and opined that he could not relate active duty military to the Veteran's lumbar spine disorder. He explained that the claims file was silent for any specific reference or injury to the Veteran's lumbar spine. The examiner further noted that there was no impact of the Veteran's reported history of the April 1986 motor vehicle accident on the lumbar spine.  In this regard, the Board notes that the Veteran was treated for whiplash at the time of the April 1986 motor vehicle accident.

In this case, the evidence of record does not contain an opinion as to whether the Veteran's current lumbar spine disorder is etiologically related to her service-connected right hip disorder. As a result, the Board finds that it is left with a medical record that is inadequate. Thus, the remaining claim on appeal must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).  On remand, outstanding VA and private treatment records should be associated with the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)
	
1. Obtain all outstanding records of evaluation and treatment of the Veteran, from the St. Louis, Missouri VA Medical Center, since October 30, 2008.  All records/responses received should be associated with the claims file.

2. Send the Veteran and her representative a corrective notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the type of evidence needed to substantiate service connection for a disorder that is secondary to a service-connected disability, and what evidence VA will provide and what evidence the Veteran should provide.  Request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record, specifically to include records from Hoffman Chiropractic Clinic since August 2002.

If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Following completion of 1 and 2 above, to the extent possible, schedule the Veteran for VA examination by the VA examiner who prepared the July 2011 VA examination report (or a suitable substitute if that VA examiner is unavailable) to determine the nature and etiology of any lumbar spine disorder found. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies deemed necessary should be accomplished, and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should provide details about the onset, frequency, duration, and severity of the symptoms of any lumbar spine disorder found. The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder was first manifest during service or otherwise related to service, to include a claimed fall from a wall. The examiner should further comment on whether, and to what extent, such disorder was proximately caused by or aggravated (worsened beyond the natural progress of the condition) by the Veteran's service-connected right hip disorder. If the examiner finds that any lumbar spine disorder was aggravated by the right hip disorder, then he/she should state so and indicate the baseline level of severity of the lumbar spine disorder before the onset of aggravation, or by the earliest medical evidence created at any time before the onset of aggravation, and its current level of severity. However, if the examiner finds that the lumbar spine disorder was not aggravated by the right hip disorder, that finding must also be documented. In rendering the opinion, the examiner should discuss the Veteran's subjective complaints, any lay testimony and statements of record, the April and May 2008 and March 2010 statements from the Veteran's private chiropractors and the July 2011 VA examination report.  

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

4. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service-connection claim remaining on appeal, to include on a direct and secondary basis, if warranted, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


